United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                ___________
                                  No. 95-3582
                                  ___________

Adrian B. Tisdale,                       *
                                         *
             Appellant,                  *
                                         *
    v.                                   * Appeal         from     the     United
States
                            * District Court for the
L a r r y Norris, Director, Arkansas               *
     Eastern District of Arkansas.
Department of Correction, *
                            *          [UNPUBLISHED]
          Appellee.         *
                       ___________

                                       Submitted: May 30, 1997
                                              Filed:  June 4, 1997
                                  ___________

Before BOWMAN, WOLLMAN and BEAM, Circuit Judges.
                      ___________

PER CURIAM.

    Adrian B. Tisdale, an Arkansas state prisoner,
appeals the district court’s1 denial of his 28 U.S.C. §
2254 petition.    After carefully reviewing the record
before us and the parties’ briefs, we conclude the
judgment of the district court was correct and affirm for
the reasons stated in the district court’s opinion. See
8th Cir. R. 47B.



      1
       The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
    A true copy.

           Attest:

               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                  -2-